DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2017/0123543) in view of Shin (US 2012/0044191)
Regarding claim 1:
Choi discloses:
A touch display device (e.g., Fig. 8), comprising: 
a plurality of emitting elements (Fig. 8: OLED); 
an adhesive layer over the emitting elements (Fig. 8: 140); 
a first touch electrode and a second touch electrode over the adhesive layer and in an active area (Fig. 8: 150, where the touch patterns are 152; there are a plurality as per paragraph 45); 
a pad electrode over the adhesive layer and in a touch pad region (Fig. 8: 155); and 
a protection layer over the first touch electrode, the second touch electrode and the pad electrode (Fig. 8: 160),
 wherein the first touch electrode and the second touch electrode are insulated by an insulating layer (Fig. 8: 153, as per paragraph 45), and the protection layer includes at least one contact hole corresponding to the pad electrode (Fig. 8: through hole 160a), and 
wherein the pad electrode includes a plurality of electrode layers (paragraph 43), and one of the plurality of electrode layers extends from the first touch electrode or the second touch electrode (as per paragraph 43 the metal layer 155a of the pad is the same as the routing wires 151a, and the routing wires extend to the pad as seen in, e.g., Fig. 9). 
Choi does not disclose:
“wherein the plurality of electrode layers include a first pad electrode in the at least one contact hole, a second pad electrode contacting the first pad electrode, and a third pad electrode contacting the second pad electrode.”
Shin discloses:
wherein the plurality of electrode layers include a first pad electrode in the at least one contact hole, a second pad electrode contacting the first pad electrode, and a third pad electrode contacting the second pad electrode (paragraph 46: the pad has “a triple layer structure.”).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Choi the elements taught by Shin.
The rationale is as follows:
Choi and Shin are directed to the same field of art.
Choi already discloses that the pad can be made up of multiple layers (paragraph 43). Shin shows that a triple layer structure can be used in the same environment for the same purpose, and furthermore can help lower contact resistance (paragraph 46). One of ordinary skill in the art could have included this with predictable results.
Regarding claim 5:
Choi in view of Shin discloses:
n encapsulation layer between the emitting element and the adhesion layer, wherein the emitting element is an organic light emitting diode, and the encapsulation layer covers the organic light emitting diode (Choi Fig. 8: 130; paragraphs 38, 69). 
Regarding claim 9:
Choi in view of Shin discloses:
wherein the protection layer is disposed between the first pad electrode and the second pad electrode (as can be seen in Choi Fig. 4B, they are spaced far apart, and there is the barrier layer everywhere except at the through holes). 
Regarding claim 21:
Choi in view of Shin discloses:
wherein the first pad electrode, the second pad electrode, and the third pad electrode overlap with one another in a plan view (they are stacked as taught by Shin).
Regarding claim 22:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Shin, and further in view of Nakayama et al. (US 2018/0275801)
Regarding claim 2:
Choi in view of Shin discloses a touch display device as discussed above.
Choi in view of Shin does not disclose:
“wherein a surface of at least one of the plurality of electrode layers is plasma-treated.”
Nakayama discloses:
wherein a surface of at least one of the plurality of electrode layers is plasma-treated (paragraph 194).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Choi in view of Shin the elements taught by Nakayama.
The rationale is as follows:
Choi, Shin and Nakayama are directed to the same field of art.
Nakayama discloses that this treatment improves adhesion between electrode layers. One of ordinary skill in the art could have included it with predictable results.
Regarding claim 3:
Choi in view of Nakayama discloses:
wherein an interface between the first pad electrode and the second ad electrode is plasma-treated (as follows from the teaching of Nakayama just discussed: it is improving the adhesion between the layers). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Shin, and further in view of Huang (US 2020/0103943) and further in view of Choi et al. (US 2014/0062909; hereafter Choi ‘909)
Regarding claim 4:
Choi in view of Shin discloses a touch display device as discussed above.
Choi in view of Shin does not disclose:
(A) “wherein the contact hole has a pentagonal shape or a hexagonal shape,” or
(B) “the pad electrode corresponds to two or more contact holes.” 
Regarding (A):
Huang discloses:
wherein the contact hole has a pentagonal shape or a hexagonal shape (paragraph 23, where it is described here as the pad itself but it is really the contact hole as shown in the figures).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Choi in view of Shin the shape taught by Huang.
The rationale is as follows:
Choi, Shin, and Huang are directed to the same field of art.
Huang discloses all sorts of shapes are possible. One of ordinary skill in the art could have picked the appropriate one with predictable results.
Regarding (B):
Choi ‘909 discloses:
the pad electrode corresponds to two or more contact holes (paragraph 67-68).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Choi in view of Shin and further in view of Huang the elements taught by Choi ‘909.
The rationale is as follows:
Choi, Shin, Huang, and Choi ‘909 are directed to the same field of art.
Choi ‘909 discloses this is more secure (paragraph 69). One of ordinary skill in the art could have included it with predictable results.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Shin, and further in view of Choi ‘909
Regarding claim 6:
Choi in view of Shin discloses:
wherein the protection layer is formed of photo-acryl (Choi paragraph 50).
Choi in view of Shin does not disclose:
“an inner surface of the at least one contact hole has a reverse-tapered shape. “
Choi ‘909 discloses:
an inner surface of the at least one contact hole has a reverse-tapered shape (paragraph 73).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Choi in view of Shin the elements taught by Choi ‘909.
The rationale is as follows:
Choi ‘909 discloses this is preferable (paragraph 73).


Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7:
The closest prior art of record, Choi in view of Shin, does not teach or suggest wherein the second pad electrode and the third electrode are respectively disposed on the same layer as the first touch electrode and the second touch electrode. This is shown in, e.g., applicant’s Fig. 4A, where parts of the second and third pad electrodes are over the layers BR and ILD respectively. But Choi does not show this: all the pad parts are in the hole shown in, e.g., Fig. 8 and not over any of the other layers in this way. Therefore this limitation in combination with the other limitations of the claim render it allowable over the prior art of record.
Regarding claim 8:
It is dependent on claim 7.
Regarding claim 10:
The closest prior art, Choi in view of Shin, does not teach or suggest every element of the claims in combination as follows.
Claim
Choi in view of Shin
A method of manufacturing a touch display device, comprising: 

forming a sacrificial layer on a temporary substrate;
Choi paragraph 83
forming a protection layer including a contact hole in a touch pad region on the sacrificial layer;
Choi paragraph 83
forming a first pad electrode in the touch pad region;
Choi paragraph 84
forming a first touch electrode on the protection layer and a second pad electrode on the first pad electrode;
Choi paragraph 84 and 86
forming an insulating layer covering the first touch electrode and exposing the second pad electrode; and 
Choi has an insulating layer, e.g., Fig. 8: 153, but it doesn’t expose the second pad electrode
forming a second touch electrode on the insulating layer and a third pad electrode on the second pad electrode; 
In a way Choi has a second touch electrode Fig. 8 154  -- this is a bridge electrode that is partially on the dielectric layer 153 -- but no third pad electrode. Shin teaches a third pad electrode, however, as discussed above.
attaching the temporary substrate and a display substrate; and
Choi paragraph 91
removing the temporary substrate and the sacrificial layer.
Choi paragraph 92


So Choi in view of Shin is very close to the claimed method but it doesn’t teach that the insulating layer exposes the second pad electrode. This element in combination with the other elements of the claim renders it allowable over the prior art of record.
Regarding claims 11-20:
They are dependent on claim 10.

Response to Arguments
Applicant's arguments filed 21 February 2022 have been fully considered.
With respect to claim 1, etc., and new claims 21-22, applicant’s arguments are not persuasive in view of the newly cited Shin.
With respect to claims 10-20 applicant’s arguments are persuasive and these claims are now indicated as allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694